department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br4 tl-n-3076-01 uilc 269b internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb dal from charles p besecky branch chief cc intl br4 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent sub1 sub2 sub3 fsub1 fsub2 fsub3 sub4 holding business a business b county a country b country c country d country e country f year x year x year x date date date a b c summary of conclusion sec_1 sec_269 can be applied to disallow foreign tax_credits and deductions that result from the year x reorganization if the principal purpose of such transactions is to secure tax benefits if the principal purpose of the year x reorganization were tax_avoidance the service can apply sec_482 principles to limit the amount of foreign tax deductions or credits that are available if the principal purpose of the stapling reorganization were tax_avoidance the service can apply the sham_transaction doctrine to limit the amount of tax benefits that are available the holding reorganization may fail to qualify for nonrecognition treatment under sec_368 or sec_351 if the transaction lacks a sufficient business_purpose and was done for tax_avoidance purposes the service also may be able to apply sec_269 to deny nonrecognition treatment to the holding reorganization or apply the sham_transaction doctrine to the holding reorganization in which case the holding reorganization would be ignored for income_tax purposes to the extent that foreign tax_credits claimed relate to foreign_income_taxes paid with respect to foreign_oil_and_gas_extraction_income the service can apply sec_907 to limit the amount of credits available facts a general background parent a domestic_corporation is the parent_corporation of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the parent group parent and its direct and indirect subsidiaries engage in two principal business activities business a throughout the world and business b in several countries parent wholly owns sub1 a domestic_corporation that in turn wholly owns sub2 also a domestic_corporation sub2 in turn wholly owns sub3 a domestic_corporation sub3 is a holding_company for more than of parent’s foreign subsidiaries that engage in business a sub3 provides administrative and technical services to its subsidiaries and allocates the costs of providing such administrative and technical services among its subsidiaries prior to date year x sub3 in addition to owning other subsidiaries wholly owned sub4 a domestic_corporation and wholly owned fsub1 fsub2 and fsub3 which are controlled_foreign_corporations within the meaning of sec_957 fsub1 a country a corporation engages in business a in country b fsub2 a country a corporation engages in business a in country c and fsub3 which was a country d corporation engages in business a in country f prior to date year x sub3 was the u s shareholder of fsub1 fsub2 and fsub3 within the meaning of sec_951 fsub1 fsub2 and fsub3 each owns lower-tier foreign_corporations that are also controlled_foreign_corporations within the meaning of sec_957 and prior to date year x sub3 was also the u s shareholder within the meaning of sec_951 of such lower-tier foreign_corporations fsub1 fsub2 and fsub3 and their lower-tier foreign_corporations will collectively be referred to as the sub3 cfcs sub1 sub2 sub3 and sub4 are members of the parent group for purposes of filing federal_income_tax returns b the year x reorganization on date year x sub3 formed holding as a newly-formed country a corporation pursuant to an agreement and plan_of_reorganization among sub3 the sub3 cfcs and holding the holding reorganization agreement sub3 transferred the stock of the sub3 cfcs to holding on date year x in transactions intended to qualify as reorganizations under sec_368 collectively the holding reorganization sub3 had a total_tax basis of dollar_figurec in the stock of the sub3 cfcs at the time of the transfers the parent group did not conduct a contemporaneous appraisal to determine the fair_market_value of the stock of the sub3 cfcs also on date year x fsub3 changed its domicile from country d to country e in a transaction intended to qualify as a sec_368 reorganization on date year x the stock of holding was stapled to the stock of sub4 and the stock of sub4 was stapled to the stock of holding the stapling reorganization in particular the organizational documents of sub4 were amended on date year x to provide as follows no shares of the common_stock of sub4 are to be transferred to any transferee unless a number of shares of common_stock of holding a foreign_corporation equal to the percentage of ownership of sub4 shares of common_stock to be transferred are at the same time to be transferred to the same transferee similarly the organizational documents of holding were amended on date year x to provide as follows no shares of holding are to be transferred to any transferee unless a number of shares of common_stock of sub4 a domestic_corporation equal to the percentage of ownership of holding shares to be transferred are at the same time to be transferred to the same transferee the formation of holding the holding reorganization and the stapling reorganization will collectively be referred to as the year x reorganization the holding reorganization agreement noted that the purpose of the holding reorganization was to facilitate efficient financing and cash management for sub3 the sub3 cfcs and holding however the year x through year x financial information that parent provided to the service for sub3 holding and the sub3 cfcs shows substantial_shareholder equity and an absence of debt with third party lenders for tax years prior to the year x tax_year the parent group sustained substantial overall_foreign_losses as defined in sec_904 at the time of the year x reorganization a number of lower-tier subsidiaries of the parent group including the sub3 cfcs were generating income and distributing dividends to sub3 and other members of the parent group that would in the absence of the parent group’s overall_foreign_losses constitute foreign_source_income eligible to be sheltered from u s tax by direct foreign taxes paid and by foreign taxes deemed paid under sec_902 and sec_960 because of prior overall_foreign_losses however the overall_foreign_loss recapture rules would have recharacterized a portion of the foreign_source_income as u s source income making it disadvantageous for the parent group to claim foreign tax_credits on its year x tax_return as in prior years the parent group took a deduction for foreign taxes paid although sub4 continued to be included as a member of the parent group for the year x tax_year holding was not included as a member of the parent group for the year x tax_year holding filed a separate short_year federal_income_tax return for its year x tax_year and on it holding reported interest and dividend income received from the sub3 cfcs and included subpart_f_income arising from the sub3 cfcs under sec_901 holding claimed foreign tax_credits in the amount of dollar_figurea for foreign taxes deemed paid under sec_902 and sec_960 with respect to distributions and deemed inclusions from the sub3 cfcs in subsequent years holding claimed substantially larger amounts of foreign tax_credits for deemed-paid taxes related to the sub3 cfcs a service examination team estimates that from year x through year x the year x reorganization generated dollar_figureb of federal_income_tax savings for the controlled_group that includes holding and the parent group although the service has requested information about the business and tax purposes for the year x reorganization parent has not provided any information in response to such requests moreover the documents the service has reviewed do not contain any specific information supporting how the holding reorganization was intended to facilitate efficient financing and cash management for sub3 the sub3 cfcs and holding as was stated in the holding reorganization agreement c parent’s position on the effect of the year x reorganization neither the parent group nor holding has provided the service with information about its reasons for excluding holding as a member of the parent group we can infer from the manner in which the parent group and holding filed their separate year x income_tax returns that the parent group and holding believe that the stock of holding is validly stapled to the stock of sub4 under sec_269b and that holding is generally treated as a domestic_corporation finally the service has reason to believe that transactions similar to the year x reorganization were marketed to taxpayers as tax manipulation strategies in particular by forming holding and moving the ownership of the sub3 cfcs outside the parent group the parent group appears to have the circumvention of the controlled group’s overall_foreign_loss limitations under sec_904 as the primary purpose of the year x reorganization d assumptions parent sub1 sub2 sub3 sub4 holding and the sub3 cfcs are related_taxpayers and are part of a controlled_group of taxpayers consequently this memorandum will refer to parent sub1 sub2 sub3 sub4 holding and the sub3 cfcs as controlled taxpayers controlled_group or group of controlled taxpayers for purposes of the analysis provided below we have assumed that sub4 and holding are properly stapled under sec_269b we note however that there may be grounds for challenging the stapling reorganization under state law finally we assume that to the extent the holding reorganization and the stapling reorganization were valid nonrecognition events within the provisions of sec_368 or sec_351 the transfers are not taxable under the sec_367 and b provisions and the parent group has satisfied all 1we use sec_482 definitions as a tool for describing controlled_group concepts see generally sec_1_482-1 - appropriate reporting requirements this memorandum does not otherwise address these issues or consider the validity of these assumptions as provided below however we believe that the service may have several ways of challenging both the holding reorganization and the stapling reorganization as valid nonrecognition events or as events that should otherwise be respected for tax purposes law and analysis a overview in essence we have been asked whether the year x reorganization if viewed as a tax_avoidance or tax distortion transaction may result in different tax consequences to the parent group or holding we believe that the examination team can take various approaches with respect to the parts of the year x reorganization ie the holding reorganization and the stapling reorganization which will result in different tax consequences for example if the examination team determines that either under sec_269 or sec_482 that the principal purpose of the year x reorganization was tax_avoidance the service may reallocate or disallow certain income credits or deductions of the parent group or holding on the other hand if the examination team determines that the holding reorganization does not have a business_purpose the holding reorganization will be a taxable_event under sec_1001 also for example if the examination team determines that based on the sham_transaction doctrine the stapling reorganization should be disregarded for tax purposes then holding will be treated as a foreign_corporation and the dividends and interest_paid to it will be subpart_f_income to sub3 holding’s u s shareholder b background of international code provision sec_1 general rules related to foreign tax_credits and deductions sec_164 allows a taxpayer to deduct foreign_income_war_profits_and_excess_profits_taxes foreign_income_taxes paid_or_accrued during a taxable_year sec_901 on the other hand allows a taxpayer to elect to credit foreign_income_taxes paid_or_accrued or deemed paid during a taxable_year if for any taxable_year a taxpayer to any extent chooses to claim a credit for foreign_income_taxes under sec_901 the taxpayer must apply the choice to all foreign_income_taxes paid_or_accrued during the year and the taxpayer may deduct no portion of such taxes in such taxable_year or any succeeding taxable_year sec_275 and sec_905 sec_1_901-1 the common parent of a consolidated_group may elect to claim foreign tax_credits for the year on behalf of the group sec_1_1502-4 if an election is made the common parent determines the foreign_tax_credit computations including the sec_904 computations described below on a consolidated basis sec_1_1502-4 also if the election is made no deduction may be taken on the consolidated_return for foreign_income_taxes paid_or_accrued by any member of the group sec_1_1502-4 see also sec_1_1502-9 which sets forth the sec_904 overall_foreign_loss rules for corporations filing consolidated_returns under sec_1_904_i_-1 all affiliates must consistently either elect under sec_901 to claim a credit for foreign_income_taxes paid_or_accrued or deemed paid or to deduct foreign_income_taxes paid_or_accrued under sec_164 and must combine their foreign source taxable_income or loss in determining their foreign_tax_credit limitations if a domestic corporate shareholder that owns at least percent of the voting_stock in a foreign_corporation a ten-percent shareholder receives dividends from the foreign_corporation then under sec_902 the_domestic_corporation is deemed to have paid a percentage of the foreign corporation’s foreign_income_taxes and may claim a tax_credit for the taxes that it is deemed to have paid sec_901 and sec_902 similarly a deemed-paid tax_credit is available to a domestic corporate shareholder owning the requisite amount of voting_stock of certain lower-tier foreign_corporations that pay foreign_income_taxes and distribute their earnings to the_domestic_corporation through the first-tier foreign_corporation sec_902 b also under sec_960 a ten-percent shareholder that includes subpart_f_income in gross_income under sec_951 may claim a foreign_tax_credit for foreign_income_taxes paid_or_accrued or deemed paid_by the controlled_foreign_corporation see sec_901 and sec_960 the code imposes several limits on the amount of foreign tax_credits a taxpayer may claim including the foreign_tax_credit_limitation under sec_904 sec_904 limits the amount of foreign_income_taxes that a taxpayer may claim as a credit during a taxable_year to the amount of the taxpayer’s pre-credit u s tax on the taxpayer’s foreign source taxable_income for the year the taxpayer computes the limitation by multiplying its pre-credit u s tax_liability by the ratio of its foreign source taxable_income to its worldwide taxable_income a taxpayer is required to calculate foreign_tax_credit limitations separately for different categories of income see sec_904 under sec_904 a taxpayer’s ability to claim foreign tax_credits is limited by the taxpayer’s overall_foreign_losses from prior years in determining foreign source taxable_income for foreign_tax_credit_limitation purposes sec_904 generally requires a taxpayer to treat percent of its otherwise foreign source taxable_income as u s source income to the extent that the taxpayer has overall_foreign_losses from prior years that are attributable to the same separate category as the foreign source taxable_income sec_904 sec_1_904_f_-2 sec_904 describes overall_foreign_losses as the amount by which foreign source gross_income is exceeded by the sum of the expenses losses and other deductions properly allocated or apportioned to the foreign_source_income sec_904 sec_1_904_f_-1 the recharacterization of the taxpayer’s foreign source taxable_income as u s source income reduces the taxpayer’s foreign_tax_credit_limitation purpose of sec_904 - limitation on use of deconsolidation to avoid foreign_tax_credit limitations congress enacted sec_904 to prevent a consolidated_group of corporations from using techniques to disaffiliate a subsidiary with foreign losses to manipulate the controlled group’s foreign_tax_credit_limitation see p l the omnibus budget reconciliation act of the senate_finance_committee print provides the following reasons for the enactment of sec_904 the committee believes that techniques for avoiding or lessening the impact of the foreign_tax_credit_limitation and related rules have been eliminated over the past years in particular in the act and the regulations issued thereunder and believes that it would be inappropriate to allow taxpayers to negate the effects of the act and prior a cts merely by using the expedient of interposing entities other than includible corporations into the chain of ownership of includible corporations to permit the use of such techniques might reward diligent tax planning but promotes no arguably important policy objective in the committee's view for example where an includible_corporation indirectly controls another includible_corporation through an entity that is not an includible_corporation the treasury is authorized to recharacterize by regulation foreign_source_income of the includible corporations as u s source income so that the aggregate u s tax_liability of those corporations is no less than the tax that would be imposed if for foreign_tax_credit purposes the includible corporations had joined in filing a consolidated_return in addition the bill authorizes the secretary to prescribe regulations preventing the avoidance through disaffiliation of other provisions relating to the proper calculation of the foreign_tax_credit such as the limitation imposed under sec_907 with respect to certain oil_and_gas_extraction_taxes senate_finance_committee print p l omnibus budget reconciliation act of congress intended that under the authority of sec_904 the service may resource income or disallow incremental tax_credits or deductions that result from a deconsolidation where the purpose of the deconsolidation was to avoid the foreign_tax_credit limitations senate_finance_committee print p l omnibus budget reconciliation act of it appears that congress was concerned with transactions similar to the year x reorganization in particular the senate_finance_committee print to the legislation provides insight into the tax_avoidance issues for which congress was concerned as an example of a case that the regulations contemplated by the committee would reach assume that a domestic parent_corporation owns indirectly through entities that are not includible corporations percent or more of the stock of two domestic subsidiary corporations one such domestic subsidiary_corporation has dollar_figure of u s source income and dollar_figure of foreign source loss the second has dollar_figure of pre- tax foreign source taxable_income and has paid dollar_figure of foreign_income_taxes assume that all income of the above domestic corporations is subject_to u s tax at the percent rate under the bill treasury is authorized to recharacterize the income of the second domestic subsidiary_corporation as u s source income resulting in an aggregate u s tax_liability of the two corporations of dollar_figure which would be their tax_liability if the parent_corporation had owned the stock of the two subsidiaries directly and the three corporations had been required to file a consolidated_return under this example the bill also eliminates the need to resource as domestic under sec_904 any foreign_source_income earned by the first domestic subsidiary_corporation in a later year to account for its overall_foreign_loss described above as another example assume that in the above case the first domestic subsidiary_corporation has dollar_figure of u s source income dollar_figure of foreign source loss from operations in one foreign_country and dollar_figure of pre-tax foreign_source_income from operations in another foreign_country on which the corporation has paid dollar_figure in foreign_income_tax as in the above example assume that the second domestic subsidiary_corporation has dollar_figure of pre-tax foreign_income and has paid dollar_figure of foreign_income_taxes were the first subsidiary_corporation permitted to separately elect to deduct its foreign_income_taxes while the second corporation took the credit the combined u s tax_liabilities of the two would be dollar_figure or percent of dollar_figure the u s tax_liability of the first_corporation plus zero the u s tax_liability of the second corporation by contrast if both corporations were required to jointly elect either to deduct or credit foreign taxes then their combined current_year u s tax_liabilities would be dollar_figure using the deduction or dollar_figure using the credit under the bill the treasury is authorized to preclude either domestic subsidiary_corporation in such a situation from electing to deduct its foreign taxes at the same time that the other domestic subsidiary_corporation takes the benefit of the foreign_tax_credit provisions senate_finance_committee print p l omnibus budget reconciliation act of in the service and the treasury issued sec_1_904_i_-1 pursuant to the authority granted under sec_904 sec_1_904_i_-1 applies to includible corporations that are affiliates and requires that all such affiliates consistently choose either to claim a credit for foreign_income_taxes paid_or_accrued or deemed paid under sec_901 or to deduct foreign taxes paid_or_accrued under sec_164 sec_1_904_i_-1 a - d also sec_1_904_i_-1 requires affiliates to combine their foreign source taxable_income or loss for purposes of calculating each of the affiliate’s foreign_tax_credit limitations purpose of sec_269b -- stapled_entities congress enacted sec_269b as a means to prevent taxpayers from avoiding or evading tax through the use of stapled_entities as a means to prevent tax_avoidance_or_evasion congress provided that as a general_rule if a domestic_corporation and a foreign_corporation are stapled_entities the foreign_corporation will be treated as a domestic_corporation and therefore subject_to tax on its worldwide income see sec_269b congress also indicated that in furtherance of preventing tax_avoidance_or_evasion a foreign_corporation that is stapled to a domestic_corporation generally will not be eligible to file a consolidated_return with the u s corporate group see house committee report p l deficit_reduction_act_of_1984 sec_269b defines the term stapled_entities as any group of two or more entities if more than percent in value of the beneficial_ownership in each of such entities consists of stapled_interests sec_269b defines the term stapled_interests as two or more interests that by reason of form of ownership restrictions on transfer or other terms or conditions in connection with the transfer of one of such entities the other of such entities are required to be transferred for these purposes the term entities includes corporations partnerships trusts associations estates and any other forms of carrying on a business or activity sec_269b thus in general two entities are stapled_entities if more than percent in value of their beneficial_ownership consists of stapled_interests in revrul_89_103 the service noted that because a foreign_corporation that is stapled to a domestic_corporation generally will be treated as a domestic_corporation under sec_269b the foreign_corporation will be deemed to convert to a domestic_corporation through a reorganization that qualifies under sec_368 1989_2_cb_65 see also notice_89_94 1989_2_cb_416 as a way of preventing stapled foreign_corporations from importing losses to offset income of members of a consolidated_group notice_89_94 provides that although a stapled foreign_corporation is generally treated as a domestic_corporation under sec_269b a stapled foreign_corporation will be treated as a foreign_corporation for purposes of the definition of an includible_corporation under sec_1504 1989_2_cb_416 c the service may be able to apply sec_269 to disallow sub3 and the parent group or holding the benefits of certain foreign tax_credits or deductions if the principal purpose of the year x reorganization were to secure tax_benefit sec_1 general background of sec_269 sec_269 provides as follows in general - if - any person or persons acquire or acquired on or after date directly or indirectly control of a corporation or any corporation acquires or acquired on or after date directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its stockholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance for purposes of paragraphs and control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation there are two threshold conditions for the application of sec_269 to the formation of holding by sub3 and the holding reorganization namely a person or persons must have acquired directly or indirectly control of a corporation or a corporation must have acquired directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by the acquiring_corporation or its stockholders with the property having a carryover_basis from the transferor_corporation and the principal purpose for the acquisition must have been to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance that such person would not otherwise enjoy acquisition requirement of sec_269 sub3's formation of holding and its transfers of the sub3 cfcs to holding in the holding reorganization constitute the requisite acquisition of control under sec_269 as the formation of a new corporation can constitute the requisite acquisition of control for sec_269 purposes see sec_1_269-1 and sec_1_269-3 see also 405_f2d_673 2d cir 242_f2d_396 4th cir thus the service can apply sec_269 to disallow any_tax benefits of a deduction credit or other allowance claimed by sub3 or the parent group if the principal purpose of forming holding and the holding reorganization were tax_avoidance in particular although holding has directly claimed a foreign_tax_credit on its tax_return sub3 and parent will be considered to have secured a tax_benefit within the meaning of sec_269 as a result of the holding reorganization see sec_1_269-3 which provides that an acquiring person or corporation can secure the benefit of a deduction credit or other allowance within the meaning of sec_269 even though it is the acquired_corporation that is entitled to such benefit see also sec_1_269-1 which provides that the parent of the wholly-owned corporation acquiring control will also be considered to acquire control holding’s acquisition of percent of the stock of the sub3 cfcs from sub3 through the holding reorganization also constitutes the requisite acquisition of control under sec_269 in addition if the holding reorganization qualifies as tax free transactions under sec_368 or sec_351 then holding’s acquisition of the stock of the sub3 cfcs may also satisfy the acquisition of property requirement of sec_269 see 242_f2d_396 but c f brick milling company v commissioner t c memo which held in part that sec_269 was inapplicable where a brother_corporation acquired a sister corporation one year later and then liquidated the sister corporation as the two corporations were commonly controlled for a full year prior to the transactions principal purpose requirement of sec_269 if the principal purpose of an acquisition is tax_avoidance sec_269 can be applied to deny tax benefits claimed by either an acquiring person or an acquired_corporation see eg sec_1_269-3 242_f2d_396 and 280_f2d_394 8th cir moreover if the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose for an acquisition then such purpose is the principal purpose for the acquisition in either instance the principal purpose for which the acquisition was made must have been the evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such other person or persons or corporation would not otherwise enjoy if this requirement is satisfied it is immaterial by what method or by what conjunction of events the benefit was sought thus an acquiring person or corporation can secure the benefit of a deduction credit or other allowance within the meaning of sec_269 even though it is the acquired_corporation that is entitled to such deduction credit or other allowance in the determination of its tax if the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose it is the principal purpose sec_1_269-3 under this standard the purpose which is relevant is the purpose which existed at the time of the formation of holding and the holding reorganization although facts occurring prior to and following the holding reorganization may be considered to the extent that they tend to support or negate the forbidden purpose 291_f2d_761 9th cir parent has not provided specific information about the business purposes of the holding reorganization the holding reorganization agreement states that the business_purpose for the holding reorganization was to facilitate efficient financing and cash management for sub3 holding and the sub3 cfcs this stated purpose appears to be unsubstantiated however as the year x through year x financial information provided to the service related to sub3 holding and the sub3 cfcs shows substantial_shareholder equity and an absence of debt with third-party lenders consequently based on the information developed to date it appears that the only purpose of the holding reorganization is to avoid the overall_foreign_loss recapture rules that would limit the benefits to the parent group of the deemed-paid foreign tax_credits under sec_902 and sec_960 related to the sub3 cfcs sec_269’s application in such an instance is appropriate under the code an amount otherwise constituting a deduction credit or other allowance becomes unavailable as such under certain circumstances characteristic of such circumstances are those in which the effect of the deduction credit or other allowance would be to distort the liability of the particular taxpayer when the essential nature of the transaction or situation is examined in the light of the basic purpose or plan which the deduction credit or other allowances was designed by the congress to effectuate the distortion may be evidenced for example by the fact that the transaction was not undertaken for reasons germane to the conduct of the business_of_the_taxpayer by the unreal nature of the transaction such as its sham character or by the unreal or unreasonable relation which the deduction credit or other allowance bears to the transaction emphasis added sec_1_269-2 although the holding reorganization appears to have been undertaken for tax_avoidance purposes the examination team should continue to work with the parent group to determine the business purposes for the holding reorganization even if sub3 and the parent group or holding eventually produces further evidence in support of the business purposes of the holding reorganization the strength of the evidence and underlying business purposes must be weighed against the significant tax savings produced by the transaction 334_f2d_269 2d cir 242_f2d_396 burden_of_proof because there is evidence that the holding reorganization was tax motivated the examination team should closely scrutinize the business purposes of the holding reorganization note that the question of whether a transaction had tax_avoidance as its principal purpose is a question of fact for which the sub3 and the parent group or holding has the burden of persuading the trier of fact slocomb 334_f2d_269 under sec_1_269-3 if the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose for the holding reorganization it is the principal purpose also the service can apply sec_269 to disallow tax benefits from transactions related to an acquisition of control of a corporation even if the transaction in which control is acquired does not create tax benefits in and of itself sec_1_269-3 consequently the fact that the tax benefits obtained by holding or sub3 and the parent group are not derived solely from the holding reorganization but result from the combined effects of the holding reorganization and the stapling reorganization does not bar the application of sec_269 see eg sec_1_269-3 which provides that if the principal purpose test is met with respect to an acquisition giving rise to a tax_benefit then it is immaterial by what method or by what con334_f2d_269 405_f2d_673 permissible disallowances under sec_269 if the examination team determines that the principal purpose of the holding reorganization including the formation of holding were the evasion or avoidance of federal income taxes the service can apply sec_269 to disallow the tax benefits such as foreign tax_credits or deductions secured through the year x reorganization consequently we believe that pursuant to sec_1_269-4 and upon a determination that the principal purpose of sub3's formation of holding and the year x reorganization was the evasion or avoidance of tax the examination team could for example apply sec_269 to holding’s acquisition of percent of the stock of each of the sub3 cfcs in the holding reorganization and disallow the entire foreign_tax_credit claimed by holding similarly the examination team could apply sec_269 to sub3's formation of holding and the holding reorganization and either disallow the entire foreign_tax_credit claimed by holding a portion of the tax_credit claimed by holding2 or reallocate from holding sec_1_269-4 provides the district_director is authorized by sec_269 to allow a part of the amount disallowed by sec_269 but he may allow such part only if and to the extent that he determines that the amount allowed will not result in the evasion or avoidance of federal_income_tax for which the acquisition was made the district_director is also authorized to use other methods to give effect to part of the amount disallowed under sec_269 but only to such extent as he determines will not result in the evasion or avoidance of federal_income_tax for which the acquisition was to sub3 the income arising from the sub3 cfcs along with the related direct and deemed paid foreign taxes if the examination team reallocates the income to sub3 it could then determine the appropriate amount of foreign_tax_credit or deduction available to the parent group and reallocate back to holding the sub3 cfcs’ income along with the appropriate amount of foreign_tax_credit or deduction in the case of the reallocation of income the examination team should make adjustments against both the parent group and holding the service also may be able to apply sec_269 to disallow any collateral tax benefits in addition to the direct_tax benefits that holding or sub3 and the parent group enjoy as a result of the holding reorganization sec_1_269-4 and see eg slocomb 334_f2d_269 we also note that while post-year x tax years are not presently at issue to the extent that the service establishes that tax benefits are available to sub3 and the parent group or holding as a result of the holding reorganization the service also can apply sec_269 to disallow those tax benefits and to reallocate income deductions and credits or disallow foreign tax_credits for those years as well see eg hall paving co v united_states u s t c cch d ga which held that operating losses of acquired companies that occurred in years after the acquisitions could not be deducted where the original transactions were motivated principally by a tax-avoidance purpose d the service may be able to apply sec_482 to the year x reorganization to reallocate income and adjust foreign tax_credits and deductions the service may be able to apply sec_482 to the year x reorganization to reallocate income between the parent group and holding and make adjustments in foreign tax_credits and deductions claimed to reflect their true_taxable_income or to prevent parent and the controlled_group from evading or avoiding tax sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such made whenever appropriate to give proper effect to the deduction credit or other allowance or such part of it which may be allowed this authority includes the distribution apportionment or allocation of both the gross_income and the deductions credits or other allowances the benefit of which was sought between or among the corporations or properties or parts thereof involved and includes the disallowance of any such deduction credit or other allowance to any of the taxpayers involved distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses to justify an allocation of income pursuant to sec_482 the service must find that there are two or more trades businesses or organizations that such trades businesses or organizations are owned or controlled by the same interests and that it is necessary to allocate gross_income deductions credits or allowances among such businesses to prevent evasion of taxes or to reflect income clearly 453_f2d_1144 2d cir cert_denied 407_us_934 for purposes of sec_482 the term evasion of taxes is synonymous with tax_avoidance 80_tc_34 because sub3 sub4 and holding are all indirectly owned by parent it is clear that sub3 sub4 and holding are two or more trades businesses or organizations that are controlled by the same taxpayer see generally sec_1_482-1 - the next question is whether as a result of the year x reorganization there was tax_avoidance_or_evasion or a distortion_of_income for which the service may reallocate income credits or allowances between holding and sub3 and the parent group so that income will be clearly reflected sec_482 sec_1 a - in determining the true_taxable_income of a controlled_taxpayer the service is not restricted to cases of improper accounting cases of fraudulent colorable or sham transactions or cases involving devices designed to reduce or avoid tax by shifting or distorting income deductions credits or allowances see sec_1 f forman 453_f2d_1144 instead the service’s authority to determine true_taxable_income extends to any case in which either by inadvertence or design the taxable_income of a controlled_taxpayer is other than it would have been had the taxpayer in the conduct of its affairs been an uncontrolled taxpayer dealing at arm's length with another uncontrolled taxpayer see sec_1_482-1 forman 453_f2d_1144 sec_1_482-1 specifically provides that the service may apply sec_482 in circumstances described in the code providing for nonrecognition_of_gain_or_loss as necessary to prevent the avoidance of taxes or to reflect income clearly see also 137_f2d_600 3d cir aff’g 46_bta_562 cert_denied 320_us_794 general electric co v united_states cl_ct 643_f2d_747 on remand cl_ct aff’d without published opinion 732_f2d_168 fed cir 88_tc_252 moreover the service may exercise its authority under sec_482 where the taxpayer employs a nonrecognition_provision to achieve an overall result that is abusive of another provision of the code and conflicts with the logic of applicable provisions of the code or where the transaction results in an income distortion not implicitly sanctioned by congress as an integral aspect of a nonrecognition_transaction general electric cl_ct see also 88_tc_252 the courts have also construed sec_482 liberally to achieve the declared purpose of congress under other provisions of the code see forman 453_f2d_1144 courts have also allowed the service to use the clear_reflection_of_income test to justify an allocation where the challenged transaction has shifted income earned by one party to a related_party importantly as previously noted based on the information developed to date the holding reorganization appears to have been motivated by a tax_avoidance purpose similarly concerning the stapling reorganization we can discern no business_purpose apart from tax benefits that the parent group and holding would realize from amending the organizational documents of sub4 and holding to require the concurrent transfer of interests in sub4 and holding neither the parent group nor holding has provided us any information about the business purposes for the stapling reorganization in fact the parent group and holding appear to have implemented the stapling reorganization to use foreign tax_credits not otherwise available the examination team should continue to work with the parent group and holding however to determine the reasons for the holding reorganization and the year x reorganization generally we believe that pursuant to sec_1_482-1 if the examination team determines that the year x reorganization results in tax_avoidance or income distortion not implicitly sanctioned by congress as an integral aspect of a nonrecognition_transaction the service should reallocate the income related to the sub3 cfcs from holding to sub3 and then make appropriate collateral and conforming adjustments under sec_1_482-1 and sec_1_482-1 in addition the service may be able to apply sec_482 to disallow any collateral incremental tax benefits to holding or sub3 and the parent group ie the group of controlled taxpayers that these entities obtain as a result of the year x reorganization but see 84_tc_996 pincite5 e the service may be able to disregard the stapling reorganization under the sham_transaction doctrine 3eli lilly does not imply that the service’s authority to invoke sec_482 is limited to within a one year period t c pincite n however for purposes of determining whether a mismatching of income and expenses gave rise to a distortion_of_income properly addressed under sec_482 the tax_court determined that the expenditures to develop the transferred intangibles were too remote in time to be matched with the income earned from the intangibles during the years in issue similar considerations may also be relevant to the sec_482 allocations proposed in the present case as indicated above a stapling generally results from a requirement in organizational documents that more than percent in value of the beneficial_ownership of two or more entities consists of stapled_interests sec_269b two or more interests generally are stapled if organizational documents require that in connection with the transfer of one of such interests the other interests are also required to be transferred sec_269b holding would be deemed to convert to a domestic_corporation through a reorganization qualifying under sec_368 as a result of a valid stapling transaction of holding and sub4 see revrul_89_103 and notice_89_94 which provides for the tax treatment of a foreign_corporation upon stapling to a domestic_corporation under the economic_substance_doctrine sometimes called the sham_transaction doctrine a transaction will not merit tax respect when it has no significant economic effects other than the creation of tax benefits 435_us_561 as a general_rule whether a taxpayer's characterization of a transaction is respected depends upon whether the characterization represents and is supported by a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities and not shaped solely or primarily by tax_avoidance features that have meaningless labels attached 293_us_465 nicole rose t c no 435_us_561 the sham_transaction doctrine generally prevents taxpayers from claiming the purportedly sanctioned tax benefits of transactions which although they may fit within the language of the code are not the type of transactions congress intended to favor see 293_us_465 254_f3d_1313 11th cir per curiam aff’g 113_tc_254 courts have articulated various applications of two principal tests for determining whether a transaction is a sham that the taxpayer was motivated by no significant business_purpose other than obtaining tax benefits in entering the transaction and that the transaction has no economic_substance because no reasonable possibility of profit exists 254_f3d_1014 11th cir 862_f2d_1486 11th cir 752_f2d_89 4th cir note that some courts require that both prongs of the test be satisfied for a transaction to be a sham while other courts require either that the transaction lacks a significant business_purpose or that the transaction lacks economic_substance for the transaction to be considered a sham because the sham_transaction doctrine was developed as part of the broader tax concept that substance should prevail over form regardless of how the sham_transaction doctrine is applied to the stapling reorganization we believe that a court would not permit the true nature of the transaction be disguised by mere formalisms which exist solely to alter tax_liabilities see 927_f2d_1517 10th cir 190_f3d_1165 10th cir consequently we analyze the stapling reorganization under the sham_transaction doctrine based on a common sense approach first we analyze the stapling reorganization under the subjective business_purpose test under this test the service should respect the stapling reorganization if the transaction were engaged in for a significant business_purpose other than tax_avoidance as we have previously noted based on the information provided to date we can discern no non-tax business_purpose for the stapling reorganization and in fact the stapling of sub4 and holding appears to be solely for the purpose of achieving tax benefits nonetheless the examination team should continue to work with the parent group and holding to determine the non-tax reasons for implementing the stapling reorganization because the year x reorganization appears to result in tax benefits not intended by congress however the service should scrutinize the stapling reorganization see senate_finance_committee print p l the omnibus budget reconciliation act of 293_us_465 254_f3d_1313 next we analyze the stapling reorganization under the objective economic_substance test the service should respect the stapling reorganization under this test if from an objective standpoint the transaction were likely to produce economic benefits aside from tax reduction 909_f2d_1360 820_f2d_1543 9th cir neither the parent group nor holding has provided any information about the economic benefits resulting from the stapling reorganization in addition based on the information developed to date we fail to discern any economic benefit that holding sub4 or sub3 and the parent group would realize from the stapling reorganization again although the examination team should continue to work with the parent group and holding to determine the economic benefits from the stapling reorganization the service may question the genuineness of a transaction where persons who are not dealing at arm’s length enter into a transaction that gives them tremendous tax savings 190_f3d_1165 820_f2d_1543 if the stapling reorganization is disregarded for tax purposes under the sham_transaction doctrine holding will not be considered a domestic_corporation under sec_269b and the dividends and interest_paid to it would be subpart_f_income to sub3 holding’s u s shareholder this would have the effect of denying the parent group and holding the benefit sought by entering into the stapling reorganization f qualification of the holding reorganization for nonrecognition treatment sub3's transfer of the sub3 cfcs stock to holding is a transaction intended to qualify as a reorganization under sec_368 one of the requirements of a sec_368 reorganization is that the transaction be motivated by a valid business_purpose sec_1_368-1 states that the nonrecognition provisions governing reorganizations are inapplicable unless there is a plan_of_reorganization this section further provides a scheme which involves an abrupt departure from normal reorganization procedure in connection with a transaction on which the imposition of tax is imminent such as a mere device that puts on the form of a corporate_reorganization as a disguise for concealing its real character and the object and accomplishment of which is the consummation of a preconceived plan having no business or corporate purpose is not a plan_of_reorganization in explaining the term plan_of_reorganization sec_1_368-2 provides as follows moreover the transaction or series of transactions embraced in a plan_of_reorganization must not only come within the specific language of sec_368 but the readjustments involved in the exchanges or distributions effected in the consummation thereof must be undertaken for reasons germane to the continuance of the business of a corporation a party to the reorganization as a general_rule a transaction has a business_purpose if a taxpayer engages in the transaction for economic commercial or legal and regulatory reasons and not solely or primarily for tax_avoidance reasons 375_fsupp_835 d wyo aff’d 521_f2d_160 10th cir 293_us_465 a transaction will lack business_purpose if the taxpayer engages in the transaction principally or solely to obtain tax benefits see 375_fsupp_835 citing gregory and holding that a reorganization intended to qualify under sec_368 failed because the business purposes for the transaction were inadequate because the parent group and holding have not provided any information to demonstrate that the holding reorganization has a sufficient non-tax business_purpose it cannot be determined whether the holding reorganization qualifies for nonrecognition treatment because the transfers qualify under sec_368 or sec_351 therefore the examination team should attempt to obtain information about the business purposes including tax purposes for the holding reorganization based on the information developed to date however it appears that the only obvious purpose of the holding reorganization is to avoid the overall_foreign_loss credit recapture rules that would limit the benefits to the parent group of the deemed-paid foreign tax_credits under sec_902 and sec_960 related to the sub3 cfcs even if the parent group or holding eventually provides additional business purposes or factual support for the stated business_purpose the strength of the underlying business purposes for the holding reorganization must be weighed against the substantial tax savings produced by the holding reorganization see 375_fsupp_835 in general the taxpayer bears a heavier burden in securing nonrecognition treatment if the dominant purpose for the transaction is tax savings id if the stated business_purpose for the holding reorganization is insufficient for purposes of sec_368 the holding reorganization may fail to qualify as tax-free transfers_to_controlled_corporations under sec_351 see 688_fsupp_1129 -1141 n d tex aff’d on other grounds 865_f2d_644 5th cir citing gregory and stating that the business_purpose requirement for reorganizations is also applicable to sec_351 incorporations see also 69_f2d_809 2d cir aff’d 293_us_465 in such cases the holding reorganization would be treated as taxable exchanges under sec_1001 and sec_1248 would apply it is important to note that the holding reorganization may also be challenged under the sham_transaction doctrine or under sec_269 if the sham_transaction doctrine is applied to the holding reorganization the service may be able to ignore the transfers of the stock of the sub3 cfcs for tax purposes on the other hand if the service applies sec_269 to the holding reorganization the transfers of the stock of the sub3 cfcs could be denied the benefit of nonrecognition treatment as a result of being treated as transfers under sec_368 or sec_351 see generally this memorandum law and analysis section e above for general principles related to the sham_transaction doctrine note the service can apply sec_269 to deny the holding reorganization nonrecognition treatment because when the requirements of sec_269 are satisfied the service can disallow any deduction credit or other allowance resulting from an acquisition sec_1_269-1 defines an allowance as anything in the code that has the effect of diminishing tax_liability the nonrecognition treatment provided as a result of the transfers being treated as transfers under sec_368 and sec_351 is therefore an allowance but see 264_fsupp_969 c d cal and 47_tc_207 acq in result aod lexi sec_41 date in both cases the courts determined that sec_269 does not deal with nonrecognition concepts and compare cherry ray k aod lexis date the service disagrees with the determinations in cherry and bijou park properties if sec_269 is applied to prevent nonrecognition treatment to the holding reorganization the transactions would be treated as taxable exchanges under sec_1001 and sec_1248 would also apply g the service may be able to apply sec_907 to limit tax_credits claimed by holding sec_907 limits the amount of foreign tax_credits that may be claimed during a taxable_year for foreign_income_taxes paid with respect to foreign_oil_and_gas_extraction_income fogei in the case of a corporation the limit is determined by multiplying a taxpayer’s fogei for the taxable_year by percent sec_907 oil_and_gas_extraction_taxes in excess of the limit may be carried over to other taxable years sec_907 if the sub3 cfcs are engaged in oil_and_gas extraction and production activities a portion of their income would likely be fogei if such were the case a portion of the dividend income received by holding from the sub3 cfcs would also likely be treated as fogei and deemed-paid taxes of holding attributable to the fogei would be subject_to the sec_907 limitation sec_907 consequently the deemed-paid taxes would not be creditable in year x to the extent they exceed percent of holding’s fogei for the year and any foreign tax_credits claimed by holding for deemed-paid taxes in excess of the sec_907 limitation could be disallowed by the service under sec_907 any deemed-paid taxes for which credit is disallowed however will be eligible to be carried over to other years under sec_907 foreign tax_credits claimed by holding with respect to the deemed-paid taxes may also be subject_to disallowance under sec_907 if the income of the sub3 cfcs qualifies as foreign_oil_related_income see sec_907 and sec_907 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions charles p besecky branch chief associate chief_counsel international
